Citation Nr: 1730514	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee strain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a videoconference hearing before the Board.  See VA Form 9 of May 2013.  In July 2014, the Veteran was notified of a Board videoconference hearing to be held in Philadelphia on August 26, 2014.  The Veteran failed to appear for the hearing and has not requested a rescheduled hearing.  The case will be processed as if the Veteran had withdrawn the hearing request.  See 38 C.F.R. § 20.705(d) (2016).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of entitlement to a rating in excess of 10 percent for left knee strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA purposes.

2.  Tinnitus was not manifested during active service or within one year from the date of separation from service and is not related to active service.





CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  The Board finds that all available, relevant evidence necessary to decide the issues on appeal has been identified and obtained, and all necessary development has been accomplished.

A VCAA notice letter was sent to the Veteran in August 2012.  The Veteran was notified of the information and evidence needed to substantiate and complete a claim, including what part of the evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the evidence of record includes service treatment records, service personnel records, VA treatment records, and statements of the Veteran.  The Veteran underwent a VA examination for his hearing in December 2012.  The examination report reflects that the examiner evaluated the Veteran's hearing ability and claimed tinnitus, provided a diagnosis, and offered a nexus opinion supported by a rationale.  The report is adequate for purposes of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Criteria of service connection, generally

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic disorders, including organic diseases of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. § 3.303(b) (2016).  When the fact of chronicity in service or the presumptive period is not adequately supported, service connection may established by a continuity of symptomatology of a listed chronic disease.  See 38 C.F.R. § 3.303(b) (2016).  Sensorineural hearing loss is an "organic disease of the nervous system" within the meaning of § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is also an organic disease of the nervous system, at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Decisions of the Board shall be based on the entire record and applicable provisions of law and regulation.  See 38 U.S.C.A. § 7104 (a) (West 2014).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Reasonable doubt concerning any issue material to the determination of a matter will be resolved in a claimant's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Hearing loss and tinnitus

In October 2011, the Veteran filed a claim for hearing loss and tinnitus.  The Veteran underwent a VA examination in August 2012.  The examiner noted that the Veteran's hearing was within normal limits in both ears when the Veteran entered service in 1977 and when discharged in 1988.  No threshold shifts were present.  The Veteran reported to the examiner that he had ringing in his left ear at night and that he sometimes had difficulty understanding people.  The Veteran was uncertain as to the status of his hearing and when the ringing in his ear began.  The report noted the Veteran's "recreational" noise exposure (with no dates listed) as five years of target shooting without hearing protection, as well as being near chain saws intermittently for six months without hearing protection.

The Veteran's pure tone thresholds in decibels as shown upon audiological examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
15
LEFT
15
20
15
10
15

The speech discrimination score using the Maryland Recorded CNC Word List was 98 percent in the right ear and 96 in the left ear.  Impedance measurement indicated normal middle ear function bilaterally with normal middle ear stapedial reflexes both ipsilaterally and contralaterally.  The examiner determined the Veteran to have "hearing within normal limits bilaterally at all frequencies tested."  See August 2012 VA examination report.

The examiner diagnosed recurrent tinnitus.  In the examiner's opinion, the Veteran's tinnitus is not caused by noise exposure while in the military.  The examiner noted that the Veteran was uncertain as to the date of onset of the tinnitus, that the service treatment records show no complaint of tinnitus, and that the Veteran's hearing was noted to be within normal limits upon discharge form service.

Service connection presupposes a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for impaired hearing shall be established only when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

Here a preponderance of the competent and probative evidence is against finding that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  As measured by the August 2012 VA examination, the Veteran does not have a hearing loss disability under VA's regulations, and his hearing loss claim fails on this basis.  There is no contrary medical evidence to be weighed against the finding of the August 2012 examination report, and the Board finds the results of standard audiological testing to be more probative in this case than the Veteran's report of hearing loss symptoms.

VA must give due consideration to all pertinent medical and non-expert evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154(a) (West 2014); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran reports ringing in his left ear, occasional difficulty understanding people, and uncertainty as to the status of his hearing.  The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) a layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran has tinnitus.  See August 2012 VA examination report.  Tinnitus may be diagnosed by lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran does not allege that he experienced tinnitus during service or in the year following service.  The Veteran did not offer an opinion as to when tinnitus had its onset.  The August 2012 VA examiner offered a negative nexus opinion on the basis that no hearing loss symptoms were reported or shown during service and that the Veteran did not date his tinnitus to service.  On this record, a preponderance of the evidence is against finding that tinnitus manifested during service or during the presumptive period following service, or that current tinnitus is related to service.

The benefit of the doubt is to be resolved in a claimant's favor when there is an approximate balance of positive and negative evidence in regard to a material issue.  See 38 U.S.C.A. § 5107(b) (West 2014).  Because the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus, there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A rating decision of October 2010 granted service connection for left knee strain with an evaluation of 10 percent and an effective date of December 16, 2009.  The Veteran did not file a notice of disagreement with respect to the October 2010 rating decision.  In October 2011, the Veteran filed a claim for rating increase.

The Veteran underwent a VA examination for his left knee in December 2011.  The examination report does not show compliance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  Under § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  If a VA examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).  The Board will remand for a new VA examination for testing of both knees in accordance with 38 C.F.R. § 4.59.

Furthermore, the Veteran reported in December 2012 that his left knee symptoms had worsened.  See December 2012 letter of Dr. L. J.  A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

A VA medical record printed in March 2014 indicates that the Veteran was a "no show" for a VA general medical compensation and pension examination scheduled for February 26, 2014.  A March 2014 supplemental statement of the case (SSOC) (confirming and continuing the Veteran's 10 percent disability rating for left knee strain) stated that evidence expected from a February 26, 2014 examination could not be considered because the Veteran did not report.  The Veteran has not offered an explanation as to why he did not report for the February 2014 VA examination.

In September 2016, VA requested that examinations be scheduled for the Veteran's knee and lower leg and for his neck (see VA Form 21-2507a).  In a filing of November 2016, the Veteran stated: "Please reschedule my C & P appointment that was for 10/19/16.  The letter was addressed to an incorrect address, and I did not get it till 11/3/16.  I missed the appointment due to no fault of my own."  The record does not otherwise document the Veteran's failure to appear for that examination.

When a claimant, without good cause, fails to report for a VA examination scheduled in conjunction a claim for increase, the claim shall be denied if entitlement to the benefit cannot be established or confirmed without a current VA examination or reexamination.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. §§ 3.655(a), (b) (2016).  The Board concludes that good cause has been shown for the Veteran's his failure to appear for an October 2016 VA examination relating to his left knee.  Accordingly, the Veteran should be afforded another opportunity to be examined.  It is the Veteran's responsibility to report for any scheduled examination of which he is appropriately notified and to cooperate in the development of the case.

In light of Correia and Snuffer, a new VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.

TDIU

A claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as part of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU has been raised by the December 2011 VA examination report, which noted: "The Veteran is unemployed, having worked in construction, which he can no longer do because of his knee."  The evidence currently of record is insufficient to determine that the Veteran is unemployable due to his service-connected disability.  A VA medical opinion will be requested as to any functional impairment caused by the Veteran's service-connected disability.  The Board will direct that proper notice be provided regarding the TDIU issue and that appropriate development be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter that satisfies notice obligations with regard to the issue of entitlement to a TDIU.

2. Undertake appropriate development to obtain any outstanding treatment records relating to the Veteran's claim for a rating increase of the left knee.

3. Schedule the Veteran for an appropriate VA medical examination to assess the orthopedic manifestations of his service-connected left knee strain.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary to rate the knee under the criteria of the rating schedule must be conducted and the results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the left knee and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiner should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should also address the functional impact of the Veteran's service-connected knee disorder for the purpose of evaluating entitlement to a TDIU at any time since one year prior to the filing of the Veteran's October 2011 claim for rating increase.  The examiner should refrain from stating whether or not the Veteran is "employable."  For TDIU purposes, the following information and opinions are requested:

a. The examiner should obtain a history from the Veteran as to his day-to-day activities, including hobbies, housework, yardwork, community involvement, and driving;

b. The examiner should ask the Veteran to describe in his own words the functional impact of his service-connected disability on his ability to engage in substantially gainful work, and the Veteran's response should be recorded in the report;

c. Considering the Veteran's self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disability on his ability to perform the physical and mental acts required for employment;

d. With regard to physical acts, the examiner should address functions such as the ability to sit, stand, walk, bend, carry, lift, grasp, pull, and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  The examiner is asked not to state generically, for example, that the Veteran "has difficulty" with an activity or action, but rather to provide details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from his service-connected disability;

e. The examiner should indicate any effect of medications and/or treatment for service-connected disability on the Veteran's ability to perform the physical and mental acts required for employment; and

f. The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected disability.

4. A rationale for the opinions in the report must be provided.

5. Review the claims file to ensure that the requested development is completed, and arrange for any additional needed development.  Then readjudicate the remanded claims.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


